STATE OF WEST VIRGINIA 

                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                           FILED
                                                                                    April 9, 2018
vs.) No. 17-0411 (Mercer County 16-F-342-WS)                                      EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA 
William Jesse Seal,
Defendant Below, Petitioner


                              MEMORANDUM DECISION
        Petitioner William Jesse Seal, by counsel John E. “Jay” Williams Jr. and Ryan J.
Flanigan, appeals the Circuit Court of Mercer County’s April 5, 2017, order sentencing him to
forty years of imprisonment following his second-degree murder conviction. Respondent State of
West Virginia, by counsel Robert L. Hogan, filed a response. On appeal, petitioner contends that
there was insufficient evidence to sustain his conviction and that the circuit court erred in
imposing the maximum sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        The evidence at petitioner’s trial showed that, on June 19, 2015, an officer with the
Princeton Police Department responded to a call at petitioner’s home. Upon the officer’s arrival,
he found petitioner “sort of laying across” the deceased body of Ashley Seal, petitioner’s ex-
wife. The officer observed multiple stab wounds on the victim. Petitioner informed the officer
that he and the victim had had a fight and asked the officer to “please shoot me.” The officer
noted a butterfly knife, determined to belong to petitioner, that was covered in blood and
positioned close to petitioner. Another knife found at the scene was determined to be the
victim’s, but it was sheathed and had no blood on it. Ultimately, eighty-six stab wounds were
counted on the victim’s body, which included wounds to her heart, lungs, liver, spleen, small
bowel, and pancreas. Petitioner sustained one wound to his abdomen.

        Petitioner’s neighbor and her daughter-in-law, who was visiting the neighbor, testified at
trial. Although their view of the events that transpired in petitioner’s home on that day were not
entirely clear due to the angle of the view, these witnesses testified that they could see through an
open window in petitioner’s home and saw the victim move or lunge toward petitioner.
Petitioner responded to this by pushing the victim onto the floor. The witnesses noted silence for
approximately three minutes, and then heard the victim gurgle and faintly yell, “Help me.”

                                                     1

        
Several minutes later, petitioner came to the window, looked at these witnesses, and said,
“Somebody needs to help me. I did it.”

        Petitioner was later transported to the hospital to obtain treatment. While there, officers
obtained a statement from him. Petitioner admitted to killing the victim. Petitioner also stated
that he went toward the victim first, and that she may have perceived that as a threat. The record
also suggests that petitioner’s abdomen wound was unintentionally self-inflicted during the fight
with the deceased.

         Indisputably, petitioner and the victim had a tumultuous relationship. The victim flaunted
her new relationship in front of petitioner, and due to “not getting along very well” with
petitioner, petitioner’s landlord had banned her from the premises on occasion. Petitioner argued
at trial that he acted in self-defense and was provoked. The jury, however, rejected these claims
and found him guilty of second-degree murder.

       On April 3, 2017, the circuit court sentenced petitioner to a determinate term of forty
years of incarceration. In imposing this sentence, the court noted the following:

               The [c]ourt, as [has] been noted – and the [c]ourt’s familiar with this case,
       since it was a [j]ury trial. So, the [c]ourt’s familiar with the evidence in this case
       more so than the [c]ourt typically has in sentencing.

               The Pre-Sentence Report indicates that [petitioner] is 34 years of age. He
       has an 11th grade education. He was employed at the time that this act was
       committed. He didn’t have much of a criminal record really prior to this offense.
       He doesn’t appear to have – at least as [of] the time this act was committed – a
       drug o[r] alcohol problem. If this was anything other than [a] second[-]degree
       murder case, [petitioner] probably would be entitled to some leniency by the
       [c]ourt. But, that is outweighed in this case by the act itself. The thing that stood
       out to the [c]ourt about this – this act was the brutality that was committed. I
       know [petitioner] indicates that these acts were done in self-defense. But, this
       went way – you know, even this went way beyond any amount of self-defense.
       The – just the shear brutality of the actions of [petitioner] in taking the life of
       [Ashley]. Even with the [c]ourt giving him the maximum sentence, [petitioner]
       will be young enough when he gets out of prison to still have a life. That’s
       something that he took away from another person. And, society demands that he
       should have to pay for that. And, the [c]ourt feels like society should demand that
       he should have to pay for that.

Petitioner’s sentence was memorialized in an order dated April 5, 2017, and it is from this order
that petitioner appeals.

        Petitioner’s first argument on appeal is that there was insufficient evidence presented to
support a second-degree murder conviction. Petitioner “feels that the evidence of self[-]defense
predominated any finding of second[-]degree murder as [the victim] stabbed him first.”
Petitioner recounts the evidence presented to the jury, including the victim’s psychiatric issues,

                                                     2

        
her purported provocation of petitioner, the witnesses’ views of the altercation, and his not
leaving the home following the killing.

       With regard to appellate review of the sufficiency of the evidence presented at trial, this
Court has held that

                 [t]he function of an appellate court when reviewing the sufficiency of the
        evidence to support a criminal conviction is to examine the evidence admitted at
        trial to determine whether such evidence, if believed, is sufficient to convince a
        reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
        relevant inquiry is whether, after viewing the evidence in the light most favorable
        to the prosecution, any rational trier of fact could have found the essential
        elements of the crime proved beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995). Further,

        [a] criminal defendant challenging the sufficiency of the evidence to support a
        conviction takes on a heavy burden. An appellate court must review all the
        evidence, whether direct or circumstantial, in the light most favorable to the
        prosecution and must credit all inferences and credibility assessments that the jury
        might have drawn in favor of the prosecution. The evidence need not be
        inconsistent with every conclusion save that of guilt so long as the jury can find
        guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
        an appellate court. Finally, a jury verdict should be set aside only when the record
        contains no evidence, regardless of how it is weighed, from which the jury could
        find guilt beyond a reasonable doubt.

Id. at 663, 461 S.E.2d at 169, Syl. Pt. 3, in part.

        The crux of petitioner’s argument is that the jury should have weighed the evidence
differently and accepted his theory of self-defense. He does not argue that the State failed to
present evidence on any element on which it bore the burden of proof. But, “[i]t is peculiarly
within the province of the jury to weigh the evidence upon the question of self-defense, and the
verdict of a jury adverse to that defense will not be set aside unless it is manifestly against the
weight of the evidence.” Syl. Pt. 2, State v. Whittaker, 221 W.Va. 117, 650 S.E.2d 216 (2007).
Although petitioner stated to the police that the victim confronted him with a knife, the victim’s
knife was found sheathed and without blood. The evidence also suggested that petitioner’s single
wound was accidently self-inflicted. Further, “[t]he amount of force used in defense must not be
excessive and must be reasonable in relation to the perceived threat.” State v. Wykle, 208 W.Va.
369, 373, 540 S.E.2d 586, 590 (2000) (citation omitted). Here, even if the victim moved toward
petitioner in a threatening way, petitioner was able to overcome her and push her to the floor.
There, he stabbed her eighty-six times. Viewing this evidence in the light most favorable to the
State, we find sufficient evidence to support the second-degree murder conviction.

      Petitioner’s second assignment of error is that he “feels his sentence of forty years . . .
was excessive[.]” Petitioner argues that the trial court relied on the number of stab wounds and

                                                      3

         
failed to consider mitigating factors, including the victim’s provocation of petitioner, the fact that
he stayed with the body, his lack of violent criminal history, his age, and his employment status.

        “‘The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.’ Syl. Pt. 1,
in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, State v. James, 227
W.Va. 407, 710 S.E.2d 98 (2011). Moreover, “‘[s]entences imposed by the trial court, if within
statutory limits and if not based on some [im]permissible factor, are not subject to appellate
review.’ Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt.
3, State v. Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010).

        Petitioner acknowledges that his sentence is within statutory limits, but argues that the
circuit court neglected to consider certain factors. As recounted above, the circuit court did
consider these factors in sentencing petitioner, but it found them outweighed by the sheer
viciousness of petitioner’s actions. Importantly, petitioner does not argue that the court
considered an improper factor in sentencing him, but merely argues that a different result should
have obtained. Such argument lacks merit. Because petitioner’s sentence is within statutory
limits and he has not established that it was based on an impermissible factor, it is not subject to
appellate review.

       For the foregoing reasons, the circuit court’s April 5, 2017, order sentencing petitioner is
hereby affirmed.

                                                                                           Affirmed.

ISSUED: April 9, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker
        
        




                                                      4